DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 6/03/2022 has been accepted and entered. Accordingly, claims 1-5, 10-11, and 14-15 have been amended. 
Claim Interpretation and Contingent Limitations
Claims 4-5 are method claims and contain various conditional limitations. 
Claim 4 contains the following conditional limitations: 
“based on the main controller determining that the same operation target vehicle and the same operation target function are indicated, displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, and modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input.”
Claim 5 contains the following condition limitation:
“based on determining at least one from among the operation target vehicle and the identification information of the operation target function are not assigned to the first controller, an interface for setting, as the setting information of the 34first controller, the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function, and setting, based on a user input, the setting information of the first controller to include the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function.”

As claims 4 and 5 are process claims, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 4 does not require “displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller” or “modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input” since the claim does not require “the same operation target vehicle and the same operation target function” being indicated – which is a contingency not required by the claim.
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 
Regarding claims 14-15, which are similar to claims 4-5. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 4, in limitation (1) the function of “displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller” or “modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input” is contingent upon “the same operation target vehicle and the same operation target function” being indicated. Accordingly, any remote controller that is capable of either displaying an interface for modifying at least one from among the setting information of he first controller and the second information of the first controller, or modifying the at least one from among the setting information of the first  controller and the setting information of the second controller based on a user input, is sufficient to disclose limitation (1). 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180373240)(hereinafter “Kim”) in view of Sogawa (JPH0744516B2)( hereinafter “Sogawa”)(for claim mapping see attached “translation_of_JPH0744516B2”), further in view of Ikeda (US8313379B2)(hereinafter “Ikeda”).
With respect to claim 1, and similarly 10-11, 
Kim discloses:
A method of operating a remote controller for controlling one or more vehicles that are remotely controllable (Kim ¶12 “the input unit may receive the drone control command from an external RC controller and the movement command transmitting unit may relay the drone control command to each of the plurality of drones.”)
A main controller (Kim ¶12 “external RC controller”) and a secondary controller (Kim Fig. 2, “Drone formation control apparatus” 100; Kim ¶11 “The drone formation control apparatus includes an input unit which receives a drone control command which is a command for controlling the plurality of drones together; a movement command generating unit which generates a drone movement command which is a command for moving the plurality of drones to a specific destination, based on the drone control command; and a movement command transmitting unit which transmits the drone movement command to at least one drone of the plurality of drones.”)
performing communication connection between a main controller of the remote controller and each of the one or more vehicles (Kim ¶48 “the input unit 110 may receive the above-mentioned drone control command from a separate external device 10 which is manipulated by a pilot to control the plurality of drones 1 and 2,”)
the main controller comprising at least one processor;  (Kim ¶59 “For example, the pilot inputs a drone control command through various buttons of the RC controller to control the single drone of the related art. In this case, the RC controller converts the drone control command input by the drone pilot into a signal”. Furthermore, it is well known in the art that RC controllers contain processors.  RC controllers contain an MCU, a microcontroller unit, which contains a microcomputer with a processor.)
checking setting information of one or more secondary controllers connected to the main controller; (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”) 
and transmitting an input obtained by each of the one or more secondary controllers to a respective at least one vehicle of the one or more vehicles,  (Kim ¶52 “In other words, the input unit 110 may refer to means which receives a drone control command from various external devices 10 which are manipulated by a pilot who controls a drone formation.”)
by referring to the setting information of the one or more secondary controllers. (Kim ¶90 “In this case, the method which flexibly recognizes the plurality of drones 1 to 8 means that a drone which may be newly assigned to the drone control network 20 is recognized”; Kim ¶91 “For example, the method that flexibly recognizes the plurality of drones 1 to 8 included in the drone control network 20 may be necessary for various situations such as a situation where a plurality of drones is lost or disconnected due to environmental influence or errors while carrying out the assignment”; Kim ¶92 “in order to control the plurality of drones 1 to 8 included in the drone control network 20, the drone formation control apparatus 100 may receive and utilize information of the plurality of drones 1 to 8.”)
Kim fails to explicitly disclose:
Wherein the setting information is checked by the main controller
Wherein the main controller transmits an input obtained by each of the one or more
secondary, by referring to, by the main controller, the setting information of the one or more secondary controllers.
	However, Sogawa, from the same field of endeavor, discloses:
Wherein the setting information is checked by the main controller (Sogawa page 13“the first computer compares the held value of the first transmitted data with the first data returned from the second computer”)
Wherein the main controller transmits an input obtained by each of the one or more
secondary controllers, (Sogawa page 13“the first computer compares the held value of the first transmitted data with the first data returned from the second computer… When both data match, it is determined that the communication is normal and the same data is transmitted again”
by referring to, by the main controller, the setting information of the one or more secondary controllers. (Sogawa page 13 “the first computer compares the held value of the first transmitted data with the first data returned from the second computer”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the transmission of secondary controller input by a main controller, as taught by Sogawa, in the system of Kim, in order to improve data reliability (Sogawa page 13“When it is determined that there is a communication error in the computer, the check data with all bits inverted is sent as the third data, so both data do not match. Since the data is rejected without performing the setting of, the communication abnormality detected by the first computer It is possible to inform the computer, and it is possible to improve data reliability when writing data to the second computer or setting the base address, and it is possible to double check the first computer and the second computer. Therefore, erroneous data is not written in the second computer, or the base address is prevented from being set by erroneous data, and the controllability is improved”).
Kim in view of Sogawa fails to disclose:
Wherein the main and secondary controllers are physically attached 
However, Ikeda, from the same field of endeavor, discloses:
Wherein the main controller (Ikeda column 30, line 4 “controller 106”; Ikeda Fig. 27A, 106) and secondary controllers (Ikeda column 30, line 7“expansion controller 200”; Ikeda Fig. 27A, 200) are physically attached (Ikeda Fig. 27A shows main and secondary controllers physically attached).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement physically attaching main and secondary controllers, as taught by Ikeda, in the system of Kim in view of Sogawa, in order to improve ease of use and  functionality (Ikeda “to easily and flexibly provide additional control interface functionality that can be changed by simply unplugging the controller from one expansion unit an plugging it in to another expansion unit”).

With respect to claim 7, and similarly 17,
Kim in view of Sogawa, further in view of Ikeda discloses:
	after the checking of the setting information, modifying the setting information of a first controller of the one or more secondary controllers based on an input of a user. (Kim ¶54 “For example, when the command input device is a joy pad, if the joy pad is manipulated to the left, the drone control command means a command that moves the plurality of drones 1 and 2 to the left.”

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, and further in view Kellner (US20160075355)(hereinafter “Kellner”).  
With respect to claim 2, and similarly 12, 
Kim in view of Sogawa, further in view of Ikeda discloses:
Setting information. (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”)
Kim fails to disclose:
wherein the checking of the setting information comprises:
identifying, by the main controller, an operation target vehicle of each of the one or more secondary controllers;
and identifying, , by the main controller, for each of the one or more secondary controllers, an operation target function of the identified operation target vehicle of the secondary controller.
However, Kellner, from the same field of endeavor, discloses:
performing communication connection between a main controller of the remote
controller and each of the one or more vehicles (i.e., Kellner ¶ 41 at 304 a link command message is communicated to the remote vehicles 106 . . . link command message may be communicated from . . . a remote control device”)
wherein the checking of the setting information comprises:
 identifying, by a main controller, an operation target vehicle of each of the one or more secondary controllers; (Kellner ¶07 “The remote communication unit is configured to receive a link command message… The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
and identifying, by a main controller, for each of the one or more secondary controllers, an operation target function of the identified operation target vehicle of the secondary controller. (Kellner ¶9 “a system (e.g., a communication system onboard a vehicle) includes a… remote communication unit”; Kellner ¶45 “At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104. For example, the lead vehicle 104 may broadcast operational command messages that include operational settings (e.g., throttle settings, brake settings, or the like) for the remote vehicles 106 in the vehicle consist 102. The operational command messages may be received by remote vehicles 106 that are included in the vehicle consist 102 and by other remote vehicles that are not included in the vehicle consist 102. The remote vehicles 106 that are in the vehicle consist 102 are communicatively linked with the lead vehicle 104 and use the operational settings in the received operational command messages to control movement of the remote vehicles 106. The remote vehicles that are not in the vehicle consist 102 are not communicatively linked with the lead vehicle 104 and disregard the operational command messages.”) 
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of  the effective filing date to implement the operation target vehicle, as taught by Kellner, in the system of Kim for the following reasons:
in order to reduce human error (Kellner ¶5 “prone to human error”).  
in order to execute target vehicle functions specific to the target vehicle by identifying remote vehicles via a remote controller, (Kellner ¶16 “If the identifiers
and/or consist names match . . . begin accepting command messages from the lead vehicle that cause the remote vehicle to change operational settings ( e.g., throttle settings, brake settings, etc.) . .  . remote vehicle optionally may take the orientation included in the link command message and use this orientation to determine how to operate according to the command messages received” wherein target vehicle functions can be received form a lead vehicle or a remote controller (Kellner ¶ 41 “At 304, a link command message is communicated to the remote vehicles 106. The link command message may be broadcast from the lead vehicle 104 to the remote vehicles”).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita (US9724601)(hereinafter “Fujita”).
With respect to claim 3, and similarly 13, 
Kim in view of Sogawa, further in view of Ikeda discloses:
Setting information. (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”)
and identification information of an operation target function, (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”)
Kim in view of Sogawa, further in view of Ikeda fails to disclose:
wherein the setting information comprises identification information of an operation target vehicle
However, Kellner, from the same field of endeavor, discloses:
wherein the setting information comprises identification information of an operation target vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
and the checking of the setting information comprises detecting the one or more secondary controllers connected to the main controller. (Kellner ¶56 “The method also can include comparing, onboard the first remote vehicle, the identifying information of the link command message with one or more of a stored consist identifier or a stored vehicle identifier stored onboard the first remote vehicle and establishing a communication link between the lead vehicle and the first remote vehicle responsive to the identifying information of the link command message matching the one or more of”) for each of the remote vehicles 106 ( or at least one or more of the remote vehicles 106) that is included in the vehicle consist 102. At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104.”)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of  the effective filing date to implement the operation target vehicle, as taught by Kellner, in the system of Kim for the following reasons:
in order to reduce human error (Kellner ¶5 “prone to human error”).  
in order to execute target vehicle functions specific to the target vehicle by identifying remote vehicles via a remote controller, (Kellner ¶16 “If the identifiers
and/or consist names match . . . begin accepting command messages from the lead vehicle that cause the remote vehicle to change operational settings ( e.g., throttle settings, brake settings, etc.) . .  . remote vehicle optionally may take the orientation included in the link command message and use this orientation to determine how to operate according to the command messages received” wherein target vehicle functions can be received form a lead vehicle or a remote controller (Kellner ¶ 41 “At 304, a link command message is communicated to the remote vehicles 106. The link command message may be broadcast from the lead vehicle 104 to the remote vehicles”).
Kim in view of Sogawa, further in view of Ikeda, and further in view of Kellner fails to disclose:
Wherein the checking of the setting information comprises detecting, by the main controller, the one or more secondary controllers connected physically attached to the main controller
However, Fujita, from the same field of endeavor, discloses:
Wherein the checking of the setting information comprises detecting, by the main controller, the one or more secondary controllers are physically attached to the main controller (Fujita ¶498 “the main unit 2 detects the attachment of the left controller 3 or the right controller 4, and starts executing the registration process shown in FIG. 40 in response to detecting the attachment.”; Fujita ¶499 “the method for detecting a controller being attached to the main unit 2”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement detecting  a physical attachment of a main controller to a secondary controller, as taught by Fujita, with the system of Kim in view of Sogawa, further in view of Ikeda, and further in view of Kellner in order to improve information processing capability (Fujita ¶507 “the CPU 81 registers a controller sensed to have been attached. That is, the CPU 81 updates the registration information stored in the storage section so that the number information, the identification information and the wireless communication information of the controller are associated together and added to the registration information”; Fujita ¶512“In the present embodiment, since the registration process is executed when the main unit 2 and the controllers communicate with each other in wired communication, it is possible to reduce the possibility that the main unit 2 cannot obtain information (specifically, identification information) from controllers, and to reduce the possibility that registration fails”).

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Fujita, further in view of Peebles (US2016305745A1)(hereinafter “Peebles”), and further in view of Shinichi (US20170364068A1)(hereinafter “Shinichi”).  
	With respect to claim 4, and similarly 14,
	Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita discloses:
Wherein the one or more secondary controllers include a first controller (Kim ¶12 “external RC controller”) and a second controller (Kim Fig. 2, “Drone formation control apparatus”; Kim ¶11 “The drone formation control apparatus includes an input unit which receives a drone control command which is a command for controlling the plurality of drones together; a movement command generating unit which generates a drone movement command which is a command for moving the plurality of drones to a specific destination, based on the drone control command; and a movement command transmitting unit which transmits the drone movement command to at least one drone of the plurality of drones.”)
the checking of the setting information comprises determining whether the setting information of the first controller and the setting of information of the second controller indicate a same operation target function, (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”)
An operation target vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
and modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input (Kim ¶54 “For example, when the command input device is a joy pad, if the joy pad is manipulated to the left, the drone control command means a command that moves the plurality of drones 1 and 2 to the left.”)
	Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita fails to disclose:
	the checking of the setting information comprises determining, by the main controller, whether the setting information of the first controller and the setting information of the second control indicate a same operation target vehicle
	However, Peebles, from the same field of endeavor, discloses:
the checking of the setting information comprises determining, by the main controller, whether the setting information of the first controller and the setting information of the second control indicate a same operation target vehicle (Peebles ¶20 “FIG. 3 depicts an exemplary connection between a first GCS controlling a first aircraft and a second GCS controlling a second aircraft; Peebles Fig. 1c, Aircraft 100 and Aircraft 116 both share the same target 114;  Peebles ¶9 “An exemplary system embodiment may include: a first aircraft, the first aircraft including a first processor and configured to transmit a first video stream and a potential targeting coordinate related to the first video stream; a second aircraft, the second aircraft comprising a second processor and configured to transmit a second video stream; a first ground control system (GCS), the first GCS comprising a third processor, and wherein the first GCS is configured to guide the first aircraft; and a second ground control system (GCS), the second GCS comprising a fourth processor, and wherein the second GCS may: receive the first video stream, the potential targeting coordinate related to the first video stream, and the second video stream; select the potential targeting coordinate corresponding to a target as an actual targeting coordinate; and guide the second aircraft towards the actual targeting coordinate; where positive identification of the target is maintained by the second GCS from selection of the actual targeting coordinate.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the setting information of a same operation target vehicle, as taught by Peebles, in the system of Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita, in order to maintain a positive identification of a target vehicle until final contact. (Peebles ¶3 “positive identification (PID) of a target be maintained from identification to final contact.”)
Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Fujita, and further in view of Peebles fails to disclose:
and the method further comprises, based on the main controller determining that the same operation target vehicle and the same operation target function are indicated: 
displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, 
However, Shinichi, from the same field of endeavor, discloses:
displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, 
(Shinichi ¶7 “a display unit that displays a formation of formation flying, in which the formation flying includes a plurality of aircrafts; a selector that selects, as a first aircraft, one of the aircrafts that are displayed on the display unit,”; Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV01 to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.; Shinichi ¶¶84-86 “In addition, when a position to which any unmanned aircraft 30 is to be moved is selected by the user, the control signal may be transmitted to any other unmanned aircraft 30. The control signal may so move any other unmanned aircraft 30 as to follow the unmanned aircraft 30 whose position is selected by the user. Thus, simply performing an operation of moving any unmanned aircraft 30 causes any other unmanned aircraft 30 to move in such a manner as to follow that unmanned aircraft 30. Hence, it is possible to change the formation of the formation flying by a simpler operation. Further, the display 110 may be provided integrally with the touch panel 120. Hence, the user is able to change the formation of the formation flying in a more simplified fashion by performing the touch operation on the display 110.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the display; as taught by Shinichi; in the system of Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Fujita, and further in view of Peebles, in order to simply the user experience through visual aid in setting a vehicle formation. (Shinichi ¶6 “a formation setting program that allow a formation of formation flying to be changed by a simple operation.”)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Fujita, and further in view of Peebles.
With respect to claim 5, and similarly 15
Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita discloses:
the checking of the setting information (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”) 
Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita fails to disclose:
determining, by the main controller, whether the identification information of the operation target vehicle and the identification information of the operation target function are assigned to a first controller of the one or more secondary controllers
displaying, based on determining that at least one from among the operation target vehicle and the identification information of the operation target function are not assigned to the first controller, an interface for setting, as the setting information of the first controller, the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function, and setting, based on a user input, the setting information of the first controller to include the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function
However, Peebles, from the same field of endeavor, discloses:
determining, by the main controller, (Peebles ¶37 “The second operator, via the GCS confirms that the target identified”)
whether the identification information of the operation target vehicle and the identification information of the operation target function are assigned to a first controller of the one or more secondary controllers, (Peebles ¶37 “The second aircraft may be launched via the first GCS and/or the second GCS. The second aircraft transmits a second video stream from the second camera (step 414). The second operator, via the second GCS, receives the second video stream and the first video stream (step 416). The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419). The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420)”; Peebles ¶7 “selecting, by the GCS, the potential targeting coordinate corresponding to a target as an actual targeting coordinate; receiving, by the GCS, a second video stream from a second aircraft; and guiding, by the GCS, the second aircraft towards the actual targeting coordinate; where positive identification of the target is maintained by the GCS from selection of the actual targeting coordinate.”)
displaying, based on determining that at least one from among the operation target vehicle and the identification information of the operation target function are not assigned to the first controller, an interface for setting, as the setting information of the first controller, the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function, and setting, based on a user input, the setting information of the first controller to include the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function. (Peebles ¶37 “The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419)… If the target has moved, the second operator may adjust, via the second GCS, the path of the second aircraft to enter terminal homing mode to the new target location. In some embodiments, the second operator may select, via the second GCS, a new targeting coordinate from the first video stream based on the new target location as long as PID has been maintained by the first video stream. The 5 second aircraft impacts the target (step 422). In some embodiments, the second aircraft may deploy a payload on the target, e.g., explosives, or a marker, e.g., paint. The first operator and/or the second operator confirms, via the first GCS and/or the second GCS, the condition of the target after impact via the first video stream from the first aircraft (step 424). In some embodiments, the second operator may also confirm, via the second GCS, the condition of 10 the target after impact via the first video stream from the first aircraft. The second operator may, via the second GCS, then decide if further action is needed, e.g. , selecting a new targeting coordinate and/or launching a third aircraft. In some embodiments, this process may be repeated until desired effects have been achieved, e.g., the target is eliminated (step 426).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the setting information of a same operation target vehicle including display a setting interface, as taught by Peebles, in the system of Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Fujita, in order to maintain a positive identification of a target vehicle until final contact. (Peebles ¶3 “positive identification (PID) of a target be maintained from identification to final contact.”)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Peebles, and further in view of Shinichi.
With respect to claim 8, and similarly 18, 
Kim in view of Sogawa, further in view of Ikeda discloses:
wherein the setting information for the first controller comprises identification information of an operation target function, (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”; 
Kim in view of Sogawa, further in view of Ikeda fails to disclose:
wherein the setting information comprises identification information of an operation target vehicle
However, Kellner, from the same field of endeavor, discloses:
wherein the setting information comprises identification information of an operation target vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of  the effective filing date to implement the operation target vehicle, as taught by Kellner, in the system of Kim for the following reasons:
in order to reduce human error (Kellner ¶5 “prone to human error”).  
in order to execute target vehicle functions specific to the target vehicle by identifying remote vehicles via a remote controller, (Kellner ¶16 “If the identifiers
and/or consist names match . . . begin accepting command messages from the lead vehicle that cause the remote vehicle to change operational settings ( e.g., throttle settings, brake settings, etc.) . .  . remote vehicle optionally may take the orientation included in the link command message and use this orientation to determine how to operate according to the command messages received” wherein target vehicle functions can be received form a lead vehicle or a remote controller (Kellner ¶ 41 “At 304, a link command message is communicated to the remote vehicles 106. The link command message may be broadcast from the lead vehicle 104 to the remote vehicles”).
Kim in view of Sogawa, further in view of Ikeda, and further in view of Kellner fails to disclose:
the modifying of the setting information comprises modifying the identification information of the operation target vehicle
However, Peebles, from the same field of endeavor, discloses:
the modifying of the setting information comprises modifying the identification information of the operation target vehicle, (Peebles ¶26 “Once the target 114 is identified, the second operator 113 may select the potential targeting coordinate relating to that target 114 via an input at the second GCS 112, e.g. , a button on a GUI having a monitor showing the video stream from the first aircraft 100. The potential targeting coordinate may be a CFOV 110 or 20 any pixel in the FOV of the video stream. Once the potential targeting coordinate is selected, it becomes an actual targeting coordinate related to the target 114.” …“The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). 30 The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419). The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420). In some embodiments, the target may be mobile and may have changed position from its initial targeting coordinate.” ; Peebles ¶33 “In some embodiments, the operator may select any portion of the video stream to be a targeting coordinate. When the operator selects the potential targeting coordinate it becomes an actual targeting coordinate 226”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the setting information of a same operation target vehicle, as taught by Peebles, in the system of Kim in view of Sogawa, further in view of Ikeda, and further in view of Kellner, in order to maintain a positive identification of a target vehicle until final contact. (Peebles ¶3 “positive identification (PID) of a target be maintained from identification to final contact.”)
Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Peebles fails to disclose:
Wherein the modification of the setting information comprises modifying the identification information of the operation target vehicle from a first vehicle to a second vehicle of the one or more vehicles, and the identification information of the operation target function, from a first function to a second function
and the transmitting comprises transmitting the input obtained by the first controller to the second vehicle that is the operation target vehicle, by referring to the setting information comprising the modified identification information of the operation target vehicle
However, Shinichi, from the same field of endeavor, discloses:
Wherein the modification of the setting information comprises modifying the identification information of the operation target vehicle from a first vehicle to a second vehicle of the one or more vehicles, and the identification information of the operation target function, from a first function to a second function, (Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV0l to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30.”; Shinichi ¶49 “Thereafter, the CPU 18 may select, on the basis of the user's operation, one of the three unmanned aircrafts 30 whose flight position is to be changed.”; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”; Shinichi ¶52 “Thereafter, the CPU 18 may select one of moving operations, i.e., the position changing operations, to be performed on the selected UAV02, on the basis of the user's operation. The moving operations may include a horizontal movement and a vertical movement.”; Shinichi ¶57 “When "MOVE HORIZONTALLY", i.e., the horizontal movement, is selected by the user, the CPU 18 may cause the display 110 to display a plurality of movable positions MP. The movable positions MP each may be a position to which the UAV02 is able to be moved within the calculated movable region in the horizontal direction.”; Shinichi ¶60 “the CPU 18 may also cause the communicator 14 to transmit, to the UAV02, a control signal that moves the UAV02 to the selected horizontal position.; Shinichi ¶61 “When "MOVE VERTICALLY", i.e., the vertical movement, is selected by the user, the CPU 18 may receive an operation performed by the user, such as a flick operation, to set a flight altitude of the UAV02 changed by the user… a numeric keypad that allows for the input of a numerical value may be displayed on the display 110 to set the flight altitude on the basis of the user’s operation performed on the numeric keypad”; Shinichi ¶69 “the CPU 18 may cause the communicator 14 to transmit, to the UAV0l to the UAV03, the control signals that change their respective horizontal positions. By transmitting the control signals to the UAV01 to the UAV03, the CPU 18 may thus change the actual flight positions of the respective UAVO1 to UAV03”)
and the transmitting comprises transmitting the input obtained by the first controller to the second vehicle that is the operation target vehicle, by referring to the setting information comprising the modified identification information of the operation target vehicle. (Shinichi ¶50 “The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the display; as taught by Shinichi; in the system of Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Fujita, and further in view of Peebles, in order to simply the user experience through visual aid in setting a vehicle formation. (Shinichi ¶6 “a formation setting program that allow a formation of formation flying to be changed by a simple operation.”)

Claim 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable under Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, and further in view of Tang (US10155587)(hereinafter “Tang”).
With respect to claim 6,
Kim in view of Sogawa, further in view of Ikeda discloses:
and identification information of an operation target function of the vehicle. (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”)
Kim in view of Sogawa, further in view of Ikeda fails to disclose:
The setting information of a first controller of the one or more secondary controllers comprises identification information of the vehicle
and the operation target function comprises at least one of a driving function, a shooting function, and a monitoring function
However, Kellner, from the same field of endeavor, discloses:
The setting information of a first controller of the one or more secondary controllers comprises identification information of the vehicle (Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”; Kellner ¶45 “At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104. For example, the lead vehicle 104 may broadcast operational command messages that include operational settings (e.g., throttle settings, brake settings, or the like) for the remote vehicles 106 in the vehicle consist 102. The operational command messages may be received by remote vehicles 106 that are included in the vehicle consist 102 and by other remote vehicles that are not included in the vehicle consist 102. The remote vehicles 106 that are in the vehicle consist 102 are communicatively linked with the lead vehicle 104 and use the operational settings in the received operational command messages to control movement of the remote vehicles 106. The remote vehicles that are not in the vehicle consist 102 are not communicatively linked with the lead vehicle 104 and disregard the operational command messages.”)
and the operation target function comprises at least one of a driving function, a shooting function, and a monitoring function. (Kellner ¶18 “For example, the vehicle 104 may wirelessly communicate operational command messages to the vehicles 106 that remotely control or direct operational settings of the vehicles 106 so that the vehicles 104, 106 can remain designated distances from each other or otherwise travel together.”; Kellner ¶45 “At 312, the remote vehicle 106 that is communicatively linked with the lead vehicle 104 operates according to operational command messages communicated from the lead vehicle 104. For example, the lead vehicle 104 may broadcast operational command messages that include operational settings ( e.g., throttle settings, brake settings, or like) for the remote vehicles 106 in the vehicle consist 102…. The remote vehicles 106 that are in the vehicle consist 102 are communicatively linked with the lead vehicle 104 and use the operational settings in the received operational command messages to control movement of the remote vehicles 106.”; Kim ¶41 “the drone formation control apparatus 100 may refer to a drone formation control apparatus 100 which controls a plurality of drones 1 and 2 included in a drone formation”; Kim ¶43 “In some scenarios, the plurality of drones 1 and 2 performs a flying function”; Kim ¶174 “In step S710, an input unit 110 receives a drone control command which is a command for controlling a plurality of drones together.”)
Accordingly, it would have been obvious to one or ordinary skill in the art at the time of  the effective filing date to implement the operation target vehicle, as taught by Kellner, in the system of Kim in view of Sogawa, further in view of Ikeda for the following reasons:
in order to reduce human error (Kellner ¶5 “prone to human error”).  
in order to execute target vehicle functions specific to the target vehicle by identifying remote vehicles via a remote controller, (Kellner ¶16 “If the identifiers
and/or consist names match . . . begin accepting command messages from the lead vehicle that cause the remote vehicle to change operational settings ( e.g., throttle settings, brake settings, etc.) . .  . remote vehicle optionally may take the orientation included in the link command message and use this orientation to determine how to operate according to the command messages received” wherein target vehicle functions can be received form a lead vehicle or a remote controller (Kellner ¶ 41 “At 304, a link command message is communicated to the remote vehicles 106. The link command message may be broadcast from the lead vehicle 104 to the remote vehicles”).
Kim in view of Sogawa, further in view of Ikeda, and further in view of Kellner fails to disclose:	
wherein the one or more vehicles comprise a vehicle provided with a firearm capable of shooting,
However, Tang, from the same field of endeavor, discloses:
and the operation target function comprises at least one of a driving function, a shooting function, and a monitoring function. (Tang ¶109 “FIG. 15 depicts a net being carried by multiple UAVs. UAVs  2017 A,  2017 B,  2017 C and  2017 D are connected to the edges of a net  601  through tethers  204 A,  204 B,  204 C and  204 D, respectively. The UAVs  2017 A,  2017 B,  2017 C and  2017 D are able to move in concert to approach a moving target for the purpose of entrapping the target with the net  601 . Further, the UAVs  2017 A,  2017 B,  2017 C and  2017 D may be released from another airborne object, such as an aircraft, or another UAV (‘mother UAV’) that is not shown in this figure.”)
wherein the one or more vehicles comprise a vehicle provided with a firearm capable of shooting, (Tang Fig. 15, shows multiple drones carrying a net ready to be fired at a target; col. 9 ll. 710 liquid spray, col. 9, ll. 20-30 pepper spray . . . deterrent device . . . not narrowly tailored to include solely a net or a pressurized liquid, col. 11 32-40 “tire spike . . . sound blast . . . weapon . . .  on the target with a remote control device”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate a vehicle with a firearm capable of shooting, and having this vehicle perform a driving function that could include shooting, as taught by Tang, in the system of Kim in view of Sogawa, further in view of Ikeda, and further in view of Kellner, in order to have a vehicle ready to assist a user in a dangerous situation. (Tang ¶8 “the user may activate the notification device whenever he or she feels threatened by an imminent attack”)

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, further in view Kellner, further in view of Peebles, further in view of Shinichi, and further in view of Tang.
	With respect to claim 9, and similarly 19,
 Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Peebles, and further in view of Shinichi disclose:
	Setting information (Kim ¶85 “In order to identify the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20, unique identification numbers may be assigned to the drone formation control apparatus 100 and the plurality of drones 1 to 8.”; Kim ¶86 “the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20 are distinguished and identified by the identification numbers”; Kim ¶87 “In this case, the identification numbers may refer to various identification numbers including a network address such as an IP address and also include identification numbers corresponding to communication packets generated by the drone formation control apparatus 100 and the plurality of drones 1 to 8 on the drone control network 20.”; Kellner ¶07 “The link command message includes identifying information representative of at least one of designated vehicle consist of one or more designated remote vehicles.”)
	Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Peebles, and further in view of Shinichi fails to disclose:
wherein the first controller is configured to set a shooting function of the operation target vehicle indicated in the setting information of the first controller
wherein the transmitting comprises transmitting information about a set shooting target to the second vehicle, that is the operation target vehicle after the modifying, 
according to the input obtained by the first controller
	However, Tang, from the same field of endeavor, discloses:	
wherein the first controller is configured to set a shooting function of the operation target vehicle indicated in the setting information of the first controller, (Tang ¶106 “FIG. 14 depicts the net being deployed onto a moving target. The projectiles 119A, 1198, 119C and 119D are 25 simultaneously projected out once a target is within shooting range. The connecting shaft 1117 A and 11178 are disengaged at simultaneously by the movement of the pin 1168. The net 114 is deployed by the pulling of connecting strings 118A, 1188, 118C and 118D, and separated from the container 108.”)
wherein the transmitting comprises transmitting information about a set shooting target to the second vehicle, that is the operation target vehicle after the modifying, 
according to the input obtained by the first controller. (Tang ¶118 “A user  320  is situated in the service area, wearing an emergency notification device  322 . An attacker  318  is threatening the user  320 . The user  320  presses a button on the emergency device  322  to send an emergency notification to the base station 306; Tang ¶124 “The user  320  also depicted in FIG. 18A is being attacked or threatened by the target  318 . The user has used an emergency notification device  322  to have a UAV  3017 A to fly over to rescue.”; Tang ¶126 “Another method of identifying the target is to let the user  320  speak illustrated as  502  to the emergency notification device  322 . The user describes the features of the target and that information is communicated to the command center”; Tang ¶94 “The person (the “user”) who controls the UAV is able to fly the UAV above the target and release or activate the immobilization device on the target with a remote control device.”; Tang ¶95 “In one of the embodiments, a UAV has an immobilization device, which is a net. The net is made of material strong enough to trap a person or a moving target such as an animal, or another airborne object such as an unfriendly UAV or an unfriendly aircraft. The user controls the direction, speed, and altitude of the UAV while patrolling an area or pursuing a target. Upon approaching the target at an appropriate distance and bearing relative to the target, the user or software may activate the immobilization device onboard the UAV… The immobilization device such as the net would be released from the UAV and extended to descend onto the target.”; Tang ¶96 “A net is an appropriate immobilization device for most airborne object, such as aircraft or another unfriendly UAV”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate a shooting function based on the input of a user, as taught by Tang, in the system of Kim in view of Sogawa, further in view of Ikeda, further in view of Kellner, further in view of Peebles, and further in view of Shinichi, in order to cause damage to the target. (Tang ¶22 “the net would entangle that moving parts and cause damage or failure of the airborne object.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sogawa, further in view of Ikeda, further in view of Peebles, and further in view of Shinichi.
With respect to claim 20,
Kim in view of Sogawa, further in view of Ikeda discloses:
wherein the setting information for the first controller comprises identification information of an operation target function, (Kim ¶166 “Now, a method of processing a drone movement command received by the plurality of drones 1 to 5 will be described; Kim ¶167 “When the plurality of drones 1 to 5 receives the above-described drone movement command from the drone formation control apparatus 100, a drone movement command which is previously generated is transmitted late or a drone movement command which is generated later is transmitted earlier in some cases.”; 
Kim in view of Sogawa, further in view of Ikeda fails to disclose:
wherein the setting information for the first controller comprises identification information of an operation target vehicle
and the modifying of the setting information comprises modifying the identification information of the operation target vehicle,
or modifying the identification information of the operation target function
However, Peebles, from the same field of endeavor, discloses:
wherein the setting information for the first controller comprises identification information of an operation target vehicle (Peebles ¶37 “second operator, via a second GCS, receives the first video stream and the potential targeting coordinate related to the first video stream from the first aircraft (step 408). The second operator selects, via the second GCS, the potential targeting coordinate as an actual targeting coordinate (step 410). In some embodiments, the second operator may select a new actual 20 targeting coordinate if the second operator identifies a new target, e.g., a target of higher importance than the originally selected target…. The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420)… The second operator may, via the second GCS, then decide if further action is needed, e.g. , selecting a new targeting coordinate and/or launching a third aircraft.”; Peebles “and a second operator 504 that may control one of a plurality of aircraft (506, 508, 510, 512, 514) in-flight, via a second GCS 505. The plurality of aircraft (506, 508, 510, 512, 514) may loiter about a pre-set area and/or pattern until needed by the second operator 504…. The second operator 504 may, via the second GCS 505, select a potential targeting coordinate relating to the target 516 as an active targeting coordinate (See FIG. 2). The second operator 504 may, via the second GCS 25 505, select a second aircraft 506, of the plurality of aircraft (506, 508, 510, 512, 514) that are loitering, to be guided 522 towards the target 516.”
and the modifying of the setting information comprises modifying the identification information of the operation target vehicle, (Peebles ¶26 “Once the target 114 is identified, the second operator 113 may select the potential targeting coordinate relating to that target 114 via an input at the second GCS 112, e.g. , a button on a GUI having a monitor showing the video stream from the first aircraft 100. The potential targeting coordinate may be a CFOV 110 or 20 any pixel in the FOV of the video stream. Once the potential targeting coordinate is selected, it becomes an actual targeting coordinate related to the target 114.” …“The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). 30 The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419). The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420). In some embodiments, the target may be mobile and may have changed position from its initial targeting coordinate.” ; Peebles ¶33 “In some embodiments, the operator may select any portion of the video stream to be a targeting coordinate. When the operator selects the potential targeting coordinate it becomes an actual targeting coordinate 226”)
or modifying the identification information of the operation target function, (Peebles ¶26 “Once the target 114 is identified, the second operator 113 may select the potential targeting coordinate relating to that target 114 via an input at the second GCS 112, e.g. , a button on a GUI having a monitor showing the video stream from the first aircraft 100. The potential targeting coordinate may be a CFOV 110 or 20 any pixel in the FOV of the video stream. Once the potential targeting coordinate is selected, it becomes an actual targeting coordinate related to the target 114.” …“The second operator, via the second GCS, guides the second aircraft towards the actual targeting coordinate (step 418). 30 The second operator, via the second GCS, confirms that the target identified in the first video stream is the same as the target located at the actual targeting coordinate (step 419). The second operator, via the second GCS, selects a terminal homing mode on the target by the second aircraft (step 420). In some embodiments, the target may be mobile and may have changed position from its initial targeting coordinate.” ; Peebles ¶33 “In some embodiments, the operator may select any portion of the video stream to be a targeting coordinate. When the operator selects the potential targeting coordinate it becomes an actual targeting coordinate 226”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the setting information of a same operation target vehicle, as well as the ability to modify this information, as taught by Peebles, in the system of Kim in view of Sogawa, further in view of Ikeda, in order to maintain a positive identification of a target vehicle until final contact. (Peebles ¶3 “positive identification (PID) of a target be maintained from identification to final contact.”)
Kim in view of Sogawa, further in view of Ikeda, and further in view of Peebles fails to disclose:
Wherein the modification of the setting information comprises modifying the identification information of the operation target vehicle from a first vehicle to a second vehicle of the one or more vehicles, and the identification information of the operation target function, from a first function to a second function
However, Shinichi, from the same field of endeavor, discloses:
Wherein the modification of the setting information comprises modifying the identification information of the operation target vehicle from a first vehicle to a second vehicle of the one or more vehicles, and the identification information of the operation target function, from a first function to a second function (Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV0l to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30.”; Shinichi ¶49 “Thereafter, the CPU 18 may select, on the basis of the user's operation, one of the three unmanned aircrafts 30 whose flight position is to be changed.”; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”; Shinichi ¶52 “Thereafter, the CPU 18 may select one of moving operations, i.e., the position changing operations, to be performed on the selected UAV02, on the basis of the user's operation. The moving operations may include a horizontal movement and a vertical movement.”; Shinichi ¶57 “When "MOVE HORIZONTALLY", i.e., the horizontal movement, is selected by the user, the CPU 18 may cause the display 110 to display a plurality of movable positions MP. The movable positions MP each may be a position to which the UAV02 is able to be moved within the calculated movable region in the horizontal direction.”; Shinichi ¶60 “the CPU 18 may also cause the communicator 14 to transmit, to the UAV02, a control signal that moves the UAV02 to the selected horizontal position.; Shinichi ¶61 “When "MOVE VERTICALLY", i.e., the vertical movement, is selected by the user, the CPU 18 may receive an operation performed by the user, such as a flick operation, to set a flight altitude of the UAV02 changed by the user… a numeric keypad that allows for the input of a numerical value may be displayed on the display 110 to set the flight altitude on the basis of the user’s operation performed on the numeric keypad”; Shinichi ¶69 “the CPU 18 may cause the communicator 14 to transmit, to the UAV0l to the UAV03, the control signals that change their respective horizontal positions. By transmitting the control signals to the UAV01 to the UAV03, the CPU 18 may thus change the actual flight positions of the respective UAVO1 to UAV03”)
modifying the identification information from a first function to a second function. (Shinichi ¶48 “The aircrafts each may be displayed in the form of an icon having a shape by which the flight direction of the corresponding aircraft is identifiable, and the names such as UAV0l to UAV03 may be displayed near the respective corresponding unmanned aircrafts 30.”; Shinichi ¶49 “Thereafter, the CPU 18 may select, on the basis of the user's operation, one of the three unmanned aircrafts 30 whose flight position is to be changed.”; Shinichi ¶50 “In the first operation example, the UAV02 is selected from the three unmanned aircrafts 30 as a result of the touch operation performed by the user on the display 110, i.e., the touch panel 120, as illustrated in FIG. 4A. The UAV02 thus selected may be placed in an active state that is ready to accept a position-changing operation, and may be displayed differently from a state in which the UAV02 is unselected.”; Shinichi ¶52 “Thereafter, the CPU 18 may select one of moving operations, i.e., the position changing operations, to be performed on the selected UAV02, on the basis of the user's operation. The moving operations may include a horizontal movement and a vertical movement.”; Shinichi ¶57 “When "MOVE HORIZONTALLY", i.e., the horizontal movement, is selected by the user, the CPU 18 may cause the display 110 to display a plurality of movable positions MP. The movable positions MP each may be a position to which the UAV02 is able to be moved within the calculated movable region in the horizontal direction.”; Shinichi ¶60 “the CPU 18 may also cause the communicator 14 to transmit, to the UAV02, a control signal that moves the UAV02 to the selected horizontal position.; Shinichi ¶61 “When "MOVE VERTICALLY", i.e., the vertical movement, is selected by the user, the CPU 18 may receive an operation performed by the user, such as a flick operation, to set a flight altitude of the UAV02 changed by the user… a numeric keypad that allows for the input of a numerical value may be displayed on the display 110 to set the flight altitude on the basis of the user’s operation performed on the numeric keypad”; Shinichi ¶69 “the CPU 18 may cause the communicator 14 to transmit, to the UAV0l to the UAV03, the control signals that change their respective horizontal positions. By transmitting the control signals to the UAV01 to the UAV03, the CPU 18 may thus change the actual flight positions of the respective UAVO1 to UAV03”)
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to claim 1 and similarly 10-11, Applicant asserts (Amend. 13-15):
“Applicant respectfully submits that Kim does not disclose or suggest "checking, by the main controller [of the remote controller], setting information of one or more secondary controllers of the remote controller that are physically attached to the main controller" as claimed. With reference to Fig. 2 of Kim, reproduced on the next page, the Office Action appears to contend that Kim describes an alleged main controller ( external device I 0) and an alleged secondary controller (drone formation control apparatus 100). See Office Action at 6. Kim describes that the external device IO may be, for example, an RC controller ([0049]), and that the drone formation control apparatus I 00 may include the units shown in Fig. I of Kim and may relay a drone control command received from the RC controller to a plurality of drones ([0071])… Kim do not disclose or suggest checking, by the alleged main controller (external device 10), setting information of one or more alleged secondary controllers (drone formation control apparatus 100) of the remote controller that are physically attached to the main controller as claimed.”
Examiner agrees, and with the new amendments Kim does no longer discloses these limitations. However, now Kim in view of Sogawa, further in view of Ikeda does. 
Wherein the setting information is checked by the main controller (Sogawa page 13 “the first computer compares the held value of the first transmitted data with the first data returned from the second computer”)
Wherein the main (Ikeda column 30, line 4 “controller 106”; Ikeda Fig. 27A, 106) and secondary controllers (Ikeda column 30, line 7“expansion controller 200”; Ikeda Fig. 27A, 200) are physically attached (Ikeda Fig. 27A shows main and secondary controllers physically attached).

With respect to claim 1 and similarly 10-11, Applicant asserts (Amend. 15-6):
	“Applicant respectfully submits that Kim does not disclose or suggest "transmitting, by
the main controller [of the remote controller], an input obtained by each of the one or more
secondary controllers [of the remote controller] to a respective at least one vehicle of the
one or more vehicles, by referring to, by the main controller [of the remote controller], the
setting information of the one or more secondary controllers [of the remote controller]" as
claimed. For example, Applicant respectfully submits that nothing has been found in Kim to disclose or suggest that the alleged main controller (external device 10) transmits an input obtained by each of the one or more alleged secondary controllers [ drone formation control apparatus 100) to an alleged vehicle. Instead, Kim appears to describe that the one or more alleged secondary controllers (drone formation control apparatus 100) transmits an input obtained by the alleged main controller ( external device I 0) to an alleged vehicle. See, e.g., Kim at [0071]. Moreover, even assuming that the Office newly contends that the external device 10 corresponds to an alleged "secondary controller" and that the drone formation control apparatus 100 of Kim corresponds to an alleged "main controller," nothing in Kim has been found to disclose or suggest "transmitting, by the main controller [ of the remote controller], an input obtained by each of the one or more secondary controllers [of the remote controller] to a respective at least one vehicle of the one or more vehicles, by referring to, by the main controller [ of the remote controller], the setting information of the one or more secondary controllers [of the remote controller]" as claimed.”
Examiner agrees, however, now Kim in view of Sogawa, further in view of Ikeda discloses this limitation. 
Wherein the main controller transmits an input obtained by each of the one or more secondary controllers, (Sogawa page 13“the first computer compares the held value of the first transmitted data with the first data returned from the second computer… When both data match, it is determined that the communication is normal and the same data is transmitted again”
	
With respect to claims 4-5 and similarly 14-15, Applicant assets (Amend. 18)
	“For example, Applicant respectfully submits that claim 4 (and similarly claim 14) is also
patentable over the cited references for reciting "the method further comprises, based on the main controller determining that the same operation target vehicle and the same operation target function are indicated: displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller, and modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input. 
Applicant respectfully submits that claim 5 (and similarly claim 15) is also patentable over the cited references for reciting "displaying, based on determining that at least one from among the operation target vehicle and the identification information of the operation target function are not assigned to the first controller, an interface for setting, as the setting information of the first controller, the at least one from among the identification information of the operation target vehicle and the identification information of the operation target function”
However, because these are contingent limitations, the functions following these limitations are not required. For example, with respect to claim 4, the function of “displaying an interface for modifying at least one from among the setting information of the first controller and the setting information of the second controller” or “modifying the at least one from among the setting information of the first controller and the setting information of the second controller based on a user input” is contingent upon “the same operation target vehicle and the same operation target function” being indicated. Accordingly, any remote controller that is capable of either displaying an interface for modifying at least one from among the setting information of the first controller and the second information of the first controller, or modifying the at least one from among the setting information of the first  controller and the setting information of the second controller based on a user input, is sufficient to disclose limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
Furthermore, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667